Citation Nr: 0735241	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1977 with other service indicated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.

REMAND

The veteran contends, in essence, that he has PTSD due to a 
traumatic experience while injured during a parachute jump in 
Georgia.  

Service connection for PTSD requires medical evidence 
diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and 
an 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The veteran's service medical records contain medical 
treatment information referencing a sprained ankle suffered 
while the veteran was making a parachute jump in Georgia.  
The record reveals the veteran was diagnosed with PTSD by a 
private physician who states that the veteran was "severely 
injured" during a jump mishap and he was medivac'd from 
Georgia to North Carolina (as a result of the injuries 
incurred).  As a sprained ankle does not appear to equate 
with "severely injured," the Board finds that a VA 
examination with claims file review is necessary to determine 
whether the veteran meets the diagnostic criteria for PTSD 
based upon his claimed stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated the veteran for PTSD since 
January 2005.  After securing the necessary 
release, such records should be obtained.
 
2.  Schedule the veteran for a VA 
psychiatric examination to determine if 
the veteran suffers from PTSD related to 
service.  The veteran's claims file should 
be made available to and reviewed by the 
examiner.  All necessary tests should be 
performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran meets 
the diagnostic criteria for PTSD due to 
the claimed stressor of a parachute jump 
during which the veteran suffered a 
sprained ankle.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  Thereafter, re-adjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran should 
be issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

